                      Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 1 of 9
(Post 11/2015)



                                                                                                                 u. f,lJm~QRT
                                                                                                             EASTERN   DISTRICT ARKANSAS

                                            UNITED STATES DISTRICT COURT                                           FEB 1 ! 2021
                                            EASTERN DISTRICT OF ARKANSAS
                                                Ce.;,:/rp.L      DMSION                                JAMES W. McCORMACK, CLERK
                                      I                                                                By:          $   ~           DEP CLERK


          ,~1/l~~


                    (Name of plaintiff or plaintiffs)

                               v.                                CIVIL ACTION NO.            J-/:21- cv- I I 'a - BSM
                                                                 (case number to be supplied by the assignment clerk)

                 ~ Oa,rv,N- ~                                                         This .... assigned to District Judge          M,i.J&:
                 ~~J ~ ~                                                              and to Magistrate Judge        _Yl___o"""='.~....'{1£---____
             .j':!:       o~~r              Eo!pJ ~ ~ C,an,IH
                     COMPLAINT UNDER TITLE VII OF THE CML RIGHTS ACT OF 1964

                     I.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.     Equitable and                                              under 42 U.S.C. §2000e-5(g).

                    2.      Plaintiff,       .._.. •• _., reev   1,_. -                                                 •   is a

             citizen of the United States and resides at         I :21.$0 '1      ~ t!A,(2...                                 ,
                 fJ Ut-                       ,       ~~                      ,   (street      ress)          ,/~JJ'l,
             5J)l   ,;lJf,l..J{D1>y                     (county)                            (state)                (ZIP)

                    (telephone)

                                            LP~~ ~
                                          t'Jf4 I a --;f-(~ of defi:ndant) ~
                    3.      Defendant,                                                  1



             business is located at
                                                                                                         (city)
           ~--~                                   M:::,meetaddress)
                    (county)          '            (state)                •      (ZIP)5"
                                                                              ']a.Pl
                    4.      Plaintiff sought employment from the defendant or was employed by the
-            Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 2 of 9




    defendant at _ _ _ _ _ _ _ _ _ _ _ _ __
                        (street address)                                               (city)

           (county)                       (state)                     (ZIP)

           5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

    and 10 of the complaint on or about        l2'.\
                                               (month)
                                                                     ;l~
                                                                      (day)
                                                                                                )-1)
                                                                                                 (year)

           6.      Plaintiff filed charges against the defendant with the Equal Employment

    Opportunity Commission charging defendant with the acts of discrimination indicated m

    paragraphs 9 and 10 of this complaint on or about         tO
                                                             (month)
                                                                               D~
                                                                               (day)
                                                                                                  av
                                                                                                 (year)

           7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

    which was received by plaintiffon         \?-           \ '-\.     !)A              . a copy ofwhich notice
                                             (month)       (day)      (year)
    is attached to this complaint.

           8.      Because ofplainti,I)                J      race, (2)        /       color, (3)_ _ _ sex,

    (4) ____ religion, (5) _ _ _ national origin, defendant:

                   (a) _ _ _ failed to employ plaintiff.

                   (b)   ____L_ terminated plaintiffs employment.
                   (c)      t/'      failed to promote plaintiff.

        -f'..ev,.._ ~ 44 h, a.,.._.9-wu
                   (d)

       ~ ~~-,.,ao IM-&c1oc..~
       ~ i.,u.,._, ~ ~ 1,u~ G,,1--
    C..ib- ,4-,) J)...t.. ~,,..i,'                         1,.9~               r,u.../o ~
      aJ~~/J..,-k~'!J':iZ!:.~~
         ~~-+f!PO                                                l>M

           9.      The circumstances under which the defendant discriminated against plaintiff were
"
             Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 3 of 9




    as follows:   {),NA ~ "-. ~ fv Jl¥,)
        &td 6°"- v'1' ./o /;;L ~ . J_ ~ ./-,:, ~
        ~~~ ~                                                                .,.½s~,

            10.    The acts set forth in paragraph 9 of this complaint:

                   (a)    V        are still being committed by defendant.

                   (b) ____ are no longer being committed by defendant.

                   (c)        \/   may still be being committed by defendant.
                              --
            11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

    Employment Opportunity Commission which charges are submitted as a brief statement of the

    facts supporting this complaint.

           WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                   (a)    /        Defendant be directed to employ plaintiff, and

                   (b)    /        Defendant be directed to re-employ plaintiff, and

                   (c) _ __




    costs and attorney's fees.
            Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 4 of 9



2/12/21



Dear You honor,



I'm writing this to plead with the court on not dismissing my filing for Sharia Davis vs. Grant Garrett
Excavating. I, worked at that company as Human Resource Manager from 7/18-9/28/20 and gave my
everything to the employees, CFO & CEO seven days a week. Once, I was discriminated against and
terminated from the company. I, immediately filed with the EEOC for wrongful termination and
amongst other charges in September 2020.

I, have over 300 copies of emails, write-ups and recording of management making racial, despairing,
hostile, profanity remarks with me and other ethnicity employees. All this information which EEOC
didn't care to get copies of nor reach out to me for questions, statements, witnesses just nothing! They
failed me and others like me daily that demand on their guidance and leadership to prevent companies
like Grant Garrett for violating state & federal laws. After many failed attempts to reach my investigator
Chris Strafford for months, I finally went to the EEOC offices off Louisiana St.

The offices are closed to the public due to COVID, I understand the severity of this disease and pandemic
because I have had a bad battle with this disease, have had 6 family members to battle it and 1 uncle
that fatally died from it. So, from September until December 1, 2020, I heard nothing from EEOC via
telephone, email or mail. I was thinking that my investigator was working remotely (due to COVID) and
still making a determination until I called the offices again December 12, 2020. A representative then
informed me that a decision was made and sent out in 8/21. I, was shocked and horrified because I
didn't receive the information. I, ask the representative did they send out a certified letter and the
answer was NOi

I, requested a supervisor to call back in which she did and stated that they would provide me a copy, as
well an email (see attached) that stated I didn't receive the original and I should be allowed to file it. I'm
asking you to accept these documents and allow my due process to hear and plead my case against this
'systematic racism company. I'm not the only 'African American' female e that has a pending case in this
court. Whitney Fort vs. Grant Garrett Excavating had the same or similar experiences. Due to the world
pandemic and worldwide mail issues, that was beyond my control for misplacing mail. I'm praying and
begging the court will consider my case to proceed and grant an attorney to represent my case.

I, may be reached at 501-247-4004 for further questions or information.
       Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 5 of 9




•
              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             Little Rock Area Office
                                                                                  820 Louisiana St., Suite 200
                                                                                      Little Rock, AR 72201
                                                                      Little Rock Dim:t Dial: (SOI) 324-5060
                                                                      Writer's Email duiulaffonl@eeo.gov
                                                                                        FAX(S01)324-S991
Sharia Davis
13604 HANSFIELD CIRCLE
Nortll Little Rock, AR 72117
                                                          Date: 08/28/2020

Re: Charge #493-2019-02390; Davis v GRANT GARRETI EXCAVATION

Dear Ms. Davis:

The enclosed Notice terminates the processing of your charge and gives notice of your right to
sue within 90 days. On 11/4/2020, a copy of the Respondent's position statement was sent to you
electronically. After receiving your response, all evidence collected during the investigation was
thoroughly reviewed. The investigation revealed the following facts:

You alleged you were harassed. demoted and discharged due to your race (black/mixed), and in
retaliation for having engaged in statutorily protected activity including but not limited to your
objection to the firing of a black employee, in violation of Title VU of the Civil Rights Act of
1964, as amended; and, demoted and discharged due to your age (48) in violation of the Age
Discrimination in Employment Act of 1967, as amended.

Investigation was unable to show that you suffered harassment based on race or age, and/or rising
to the level of likely actionable hostile work environment harassment. Regarding your allegations
of demotion, it does not appear you were demoted. While your title and decision authority were
changed, there is insufficient evidence supporting a racial or age bias motive for those actions.
Based on its investigation, EEOC was unable to conclude that a violation of EEOC enforced
statutes occurred.

No further action will be taken by this office regarding your charge of discrimination. The
Director's determination in this matter is enclosed. This determination concludes the processing
of the charge by the EEOC, but does not affect your right to sue on your own behalf. You may
plD'Sue the matter by filing in Federal District Court as explained in the Dismissal and Notice of
Rights.

Sincerely,

t!,l,,i,,Sfd/1-t
Chris Stafford
Federal Investigator

EnclOSW'e: Dismissal and Notice of Rights
                        Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 6 of 9

EEOC Form 181 (11/18)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                DISMISSAL AND NOTICE OF RIGHTS
To:    Sharia Davis                                                                  From:     Little Rock Area Office
       13604 HANSFIELD CIRCLE                                                                  820 Louisiana
       North Little Rock, AR 72117                                                             Sulte200
                                                                                               Little Rock, AR 72201



      D                    On behalf d person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601.7(8))
EEOC Charge No.                               EEOC Representative                                                      Telephone No.

                                              Chris E. Stafford,
493-2019-02390                                Investigator                                                             (501) 324-5812
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D         The facts aleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the aleged
                disaimination to file your charge

      [!]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D         Other (briefly state)


                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See the additlonBI infotmlltion attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
aHeged EPA underpayment This means that backpay due for any violations that occuned more than 2 years (3 years)
befora you file suit may not be collectible.

                                                                   On behalf of the Commission

                                            ~                   ,,__                                               08/28/2020

Enclosures(s)
                                                               William A. Cash, Jr.,                                         (Date Mailed)
                                                               Area Office Director
cc:
           Gerald Gregory
           Chief Operating Officer
           GRANT GARRETT EXCAVATION
           129131-30
           Benton, AR 72015
                                                               2/10/2021                                                               (171,975 unread) - shariaharrls@ymall.com - Yahoo Mail
                                                                                                  Find messages, documents, photos or people
                                                                                                                                                                                                                        10
Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 7 of 9




                                                                                                      RE: Recall: 493-2019-02390                                                           Yahoo/In box
                                                                                                   (&
                                                                                                    -~-
                                                                                                       .     KATY HUNSPERGER <katy.hunsperger@e
                                                                                                             To: Sharia Harris
                                                                                                                                                                          Wed, Dec 16, 2020 at 8:15 AM
                                                                                                      The original message was not meant to be recalled. Attached are the documents incase you did
                                                                                                      not receive them.
                                                                                                      v/r,
                                                                                                      Katy Hunsperger, OAA
                                                                                                      Equal Employment Opportunity Commission
                                                                                                      820 Louisiana St., Suite 200
                                                                                                      Little Rock, AR 72201
                                                                                                      Phone: 501-324-5064
                                                                                                      Fax: 501-324-5991
                                                                                                      Notice of Confldentlallty: The information contained in this transmission may contain
                                                                                                      privileged information, including information protected by federal and state privacy laws. It is
                                                                                                      intended only for the use of the person(s) named above. If you are not the Intended recipient,
                                                                                                      you are hereby notified that any review, dissemination, distribution, or duplication of this
                                                                                                      communication is strictly prohibited and may be unlawful. If you are not the intended recipient,
                                                                                                      please contact us at katy.hunspergar@eeoc.gov and destroy all copies of the original massage
                                                                                                      and attachments.
                                                                                                                                                                                                            >
                                                               http1://mall.yahoo.com/d/search/keyword=dlrect%2520general/messagea/AFI0qwY6VloOX9oWbgNnGDHRn60?.intl=uk&.lang=en-GB&guce_referrer=aHROcHMely9tYWl1LnlhaG9vLmNvbS8&guce_r...   1/2
                                                           2/10/2021                                                                    (171,975 unread) - shariaharrls@ymail.com - Yahoo Mail
                                                                                                        From: Sharia Harris <shariaharris@ymail.com>
                                                                                                        Sent: Tuesday, December 15, 2020 8:42 PM
                                                                                                       To: KATY HUNSPERGER <KATY.HUNSPERGER@EEOC.GOV>
                                                                                                        Subject: Re: Recall: 493-2019-02390
Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 8 of 9




                                                                                                        Katy,
                                                                                                        I'm not sure why you will like to recall the message? After speaking with the supervisor and
                                                                                                        not receiving any notification. I, do feel this was not fair and would like to pursue my right
                                                                                                        to sue. Please advise. Thank you
                                                                                                        On Monday, December 14, 2020, 09:11:25AM CST, KATY HUNSPERGER
                                                                                                        <                        > wrote:
                                                                                                        KATY HUNSPERGER would like to recall the message, "493-2019-02390".
                                                                                                      493-2019-02 .... pdf    DI DAVIS S.pdf
                                                                                                      101.9kB                 11l9kB
                                                                                                                                                                                                                                              ...
                                                               https://mall.yahoo.com/d/search/keyword=direct%2520general/messages/AFI0qwY6VLoOX9oWbgNnGDHRn60?.lntl=uk&.lang=en-GB&guce_referrer=aHR0cHM6Ly9tYWlslnlhaG9vlmNvbS8&guce_r...   2/2
                                                                                                                              ,,.
                Case 4:21-cv-00118-BSM Document 2 Filed 02/12/21 Page 9 of 9                                                    ·,
Encbunt wllh EEOC
Form 181 (11118)
                                           INFORMATION RELATED TO FILING SUIT
                                         UNDER THE LAWS ENFORCED BY THE EEOC

                             (This information relates to filing suit in Federal or State court ,oter Federal law.
                    ff you also plan to sue claiming violations of Slate law, please be BW818 lhat lime #mils and other
                           provisions of State law may be shorter or more llmiled than those described below.)

                                     Title VII of the Clvll Rights Act, the Americans with Dlsablllties Act (ADA),
PRIYATE SUIT RIGHTs
                                     the Genetic Information Nondiscrimination Act (GINA), or the Aoa
                                     Discrimination In Employment Act (ADEA):
In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 dffl of the date you receive this Notice.      Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice wiU be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the data this Notice was malled to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usualy, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. FIiing this Notice is not enough. You must file a •complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you fie in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge Includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generaly, suits are brought in the State where the sieged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIYATE SUIT RIGHTS             -    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work perfonned from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under TIiie VII, the ADA, GINA or the ADEA. in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice mJ!l within the 2- or 3-year EPA back pay recovery period.

AlTORNEY REPRESENTATION -                    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. Disb'ict Court having jurisdiction
in your case may, in Umited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made wel before the end of the 90-day period mentioned above,
because such requests do        nm
                                 relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND               EEOC AsslSTANCE            -    All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, al charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your nwlew request within 6 months of this Notice. (Before fling suit, any request should be
made within the next 90 days.)

                IF YOU RLE SU", PLEASE SEND A COPY OF YOUR COURT C0a'lAINT TO THIS OFFICE.
